Citation Nr: 0300403	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of service connection for a back 
disability. 

(In view of the Board's determination under the new and 
material evidence analysis of the back disability issue, 
the merits of that issue will be addressed in a subsequent 
Board decision.  Likewise, the issues of service 
connection for right shoulder disability and for bilateral 
popliteal aneurysms, status post surgical repair, will 
also be addressed in a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1948 to 
February 1952.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 2000, a statement of the case was issued in 
December 2000, and a substantive appeal was received in 
January 2001.  Although the veteran initially requested a 
Board hearing, he subsequently withdrew that request. 

The Board is undertaking additional development of the 
issues of entitlement to service connection for back 
disability, for right shoulder disability and for 
bilateral popliteal aneurysms, status post surgical 
repair, pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When the development has been 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing 
the response of the veteran and his representative, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  By rating decision in July 1986, the RO found no new 
and material evidence to reopen prior final determinations 
which effectively denied the veteran's claim of service 
connection for back disability; a notice of disagreement 
was not received to initiate an appeal from the July 1986 
rating decision.

2.  Evidence received since the July 1986 rating decision 
is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim of 
entitlement to service connection for back disability.


CONCLUSIONS OF LAW

1.  The July 1986 rating decision is the most recent final 
determination which effectively denied the veteran's 
underlying claim of entitlement to service connection for 
back disability.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen 
the veteran's claim of service connection for back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of VCAA.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection for a low back disability as well as 
the law and regulations pertinent to the reopening of 
previously denied claims via the submission of new and 
material evidence.  The discussions in the rating 
decision, statement of the case, January 2002 letter, and 
supplemental statement of the case have informed the 
claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in 
January 2002, the veteran was advised of the types of 
evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulations have been met. 

Factual Background 

Service medical records indicate that in June 1950, the 
veteran fell down a ladder to the deck of a ship, a 
distance of 18 feet.  He landed on his right shoulder and 
back and complained of right shoulder and right ankle 
pain.  Contemporaneous X-ray study reports reflected no 
fractures.  However, he was diagnosed with a back 
contusion.  The February 1952 discharge medical 
examination report reflected no medical or physical 
abnormalities.  The veteran's spine was clinically 
evaluated as normal. 

By April 1952 rating decision, the RO denied service 
connection for a "back condition" on the basis that no 
condition was found on last examination.  A notice of 
disagreement was not received to initiate an appeal from 
that determination, and it became final.  38 U.S.C.A. 
§ 7105(c). 

A January 1954 statement from a private physician 
references treatment for residuals of traumatic back 
injury.  On May 1954 VA orthopedic examination, the 
examiner noted that in June 1950, the veteran fell off a 
ladder landing on his shoulder and back.  The examiner 
stated that the veteran's spine was well aligned and that 
the veteran did not lose time from work due to his 
injuries.  An x-ray showed slight lumbar scoliosis to the 
right with slight straightening of the lumbar curve, but 
no definite evidence of a fracture line and no other 
evidence of bony pathology.  The examiner indicated that 
there was no evidence of injury to the lumbosacral spine 
or residuals thereof.    

By June 1954 letter, the RO again denied the veteran's 
claim.  A notice of disagreement was not received and this 
determination also became final.  38 U.S.C.A. § 7105(c).

In August 1977, the veteran renewed his claim of service 
connection for a back disability.  In September 1977, the 
RO again denied service connection for a back disability.  

In June 1986, the veteran again filed a claim of service 
connection for a back disability.  He also submitted a 
logbook for the week commencing June 1, 1950 and several 
identical affidavits from former shipmates indicating that 
he slipped from the top of a ladder and complained of back 
pain thereafter.  In July 1986, the RO again denied 
service connection for a back disability.  The veteran did 
not initiate a timely appeal, and the RO's determination 
became final.  38 U.S.C.A. § 7105.

In October 1999, he again filed a claim of service 
connection for back disability.  

In February 2000, the RO received December 1988 private 
medical records reflecting tenderness in the cervical, 
thoracic, and lumbar areas with limitation of motion 
following a work-related injury.  February 1993 private 
medical records indicated chronic multiple disc disease 
with scoliosis.  

On February 2000 fee-basis medical examination, the 
examiner noted painful lumbar motion in all directions.  
There was evidence of paraspinal muscle spasm at L3-4 and 
L4-5.  The examiner diagnosed degenerative disc disease of 
the lumbar spine.  

By September 2000 rating decision, the RO denied service 
connection for a low back disability.

An April 2002 "buddy statements" of J. Ritzenthaler and V. 
Scarcella indicated that the veteran fell from a ladder in 
June 1950 and that he complained of back pain thereafter.  
The Board notes that these statements are virtually 
identical to previous lay statements submitted in 1986.

A thorough review of the record reflects that the veteran 
submitted no other nonduplicative evidence.

Discussion 

The Board notes here that it appears that the RO 
determined that new and material evidence was received to 
reopen the veteran's claim.  However, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, 
the amended version is only applicable to claims filed on 
or after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.  The Board 
also notes that this new legislation expressly provides 
that the duty to assist shall not be construed to require 
VA to reopen a claim that has been disallowed except when 
new and material evidence has been presented or secured as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).

New and material evidence for purpose of the present case 
is defined by regulation as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Id. at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999) 
the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  

At this point the Board notes that in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 
9 Vet.App. 273, 285 (1996), overruled on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, 
the Board must look to evidence received since the most 
recent prior final denial in July 1986.  

In this regard, the Board also takes note of the fact that 
prior final denials, while certainly not entirely clear, 
appear to have denied the veteran's claim on the basis 
that there was no current low back disability.  However, 
evidence received since 1986 does include evidence of 
current back disability.  Specifically, December 1988 
private medical records reflect tenderness in the 
cervical, thoracic, and lumbar areas with limitation of 
motion, February 1993 private medical records indicate a 
diagnosis of chronic multiple disc disease with scoliosis, 
and a February 2000 fee-basis medical examination report 
reflects painful lumbar motion and paraspinal muscle spasm 
at L3-4 and L4-5 as well as a diagnosis of degenerative 
disc disease of the lumbar spine. 

In view of the basis for the prior final denials, the 
Board must view the newly received evidence (assumed to be 
true for purposes of the new and material analysis) to be 
new and material.  The veteran's claim has therefore been 
reopened.  

As noted in the introduction, the back disability issue 
will be the subject of additional development by the 
Board.  Such action will ensure compliance with all 
assistance provisions of VCAA.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
back disability.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

